Case 1:19-cv-07777-GBD Document 174

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, CITY OF NEW YORK,
STATE OF CONNECTICUT, and STATE OF
VERMONT,

Plaintiffs,
-against-

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; KEVIN K.
MCALEENAN, in his official capacity as Acting
Secretary of the United States Department of
Homeland Security; UNITED STATES
CITIZENSHIP AND IMMIGRATION SERVICES;
KENNETH T. CUCCINELLI Il, in his official
capacity as Acting Director of United States
Citizenship and Immigration Services; and UNITED
STATES OF AMERICA.,

Defendants.

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, ASIAN AMERICAN
FEDERATION, CATHOLIC CHARITIES
COMMUNITY SERVICES, and CATHOLIC
LEGAL IMMIGRATION NETWORK, INC.,

Plaintiffs,
-against-

KEN CUCCINELLI, in his official capacity as Acting :
Director of United States Citizenship and Immigration:
Services; UNITED STATES CITIZENSHIP &
IMMIGRATION SERVICES; KEVIN K.
MCALEENAN, in his official capacity as Acting
Secretary of Homeland Security; and UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY,

Defendants.

 

Filed gala

if _

joa meg
e f DAP tos.
, . ¥

 

     

he

o/2

ORDER

19 Civ. 7777 (GBD)

ORDER

19 Civ. 7993 (GBD)

0. Rage:1.0f 2

 

 
Case 1:19-cv-07777-GBD Document174 Filed 04/30/20 Page 2 of 2

GEORGE B. DANIELS, United States District Judge:

Oral argument on Plaintiffs’ motion for Preliminary Injunction and Stay or Temporary
Restraining Order (19-cv-7777, ECF No. 168), and Defendants’ motions to dismiss (19-cv-7777,
ECF No. 140; 19-cv-7993, ECF No. 176), will be held on May 18, 2020 from 10:00 am to 1:00
p.m. by videoconference.

Defendants’ response to Plaintiffs’ motion is due by May 12, 2020. Plaintiffs shall file any

reply by May 15, 2020.

Dated: New York, New York
April 30, 2020 SO ORDERED.

\
CYOR B. DANIELS
nited States District Judge

 

 

 
